
	
		I
		111th CONGRESS
		1st Session
		H. R. 3286
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2009
			Mr. Markey of
			 Massachusetts (for himself, Mr. Smith of
			 New Jersey, Mr. Carnahan,
			 Mr. Gene Green of Texas,
			 Mr. Kind, Mr. LaTourette, Mr.
			 LoBiondo, Ms. Zoe Lofgren of
			 California, Mr. Murphy of
			 Connecticut, Mr. Platts,
			 Mr. Rahall,
			 Mr. Rush, Ms. Schakowsky, Ms.
			 Sutton, Mr. Wexler, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to fund
		  breakthroughs in Alzheimer’s disease research while providing more help to
		  caregivers and increasing public education about prevention.
	
	
		1.Short titleThis Act may be cited as the
			 Alzheimer’s Breakthrough Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Alzheimer’s
			 disease is a disorder that destroys cells in the brain. The disease is the
			 leading cause of dementia, a condition that involves gradual memory loss,
			 decline in the ability to perform routine tasks, disorientation, difficulty in
			 learning, loss of language skills, impairment of judgment, and personality
			 changes. As the disease progresses, people with Alzheimer's disease become
			 unable to care for themselves. The loss of brain cells eventually leads to the
			 failure of other systems in the body.
			(2)An estimated
			 5,300,000 Americans have Alzheimer's disease and 1 in 10 individuals has a
			 family member with the disease. By 2050, the number of individuals with the
			 disease could reach 16,000,000 unless science finds a way to prevent or cure
			 the disease.
			(3)One in 8 people
			 over the age of 65, and nearly half of those over the age of 85 have
			 Alzheimer's disease. Younger people also get the disease.
			(4)The Alzheimer's
			 disease process may begin in the brain as many as 20 years before the symptoms
			 of Alzheimer's disease appear. An individual will live an average of 4 to 6
			 years, and as many as 20 years, once the symptoms of Alzheimer's disease
			 appear.
			(5)In 2005, Medicare
			 alone spent $91,000,000,000 for the care of individuals with Alzheimer's
			 disease and this amount is projected to increase to $160,000,000,000 in
			 2010.
			(6)Ninety-five
			 percent of Medicare beneficiaries with Alzheimer’s disease have one or more
			 other chronic conditions that are common in the elderly, such as coronary heart
			 disease (26 percent), congestive heart failure (16 percent), diabetes (23
			 percent), and chronic obstructive pulmonary disease (15 percent).
			(7)Seven in 10
			 individuals with Alzheimer's disease live at home. Cost for care at home is
			 higher for people with Alzheimer's disease than other individuals. Almost all
			 families pay some out-of-pocket costs.
			(8)Half of all
			 nursing home residents have Alzheimer's disease or a related disorder. The
			 average annual cost of Alzheimer's disease nursing home care is more than
			 $77,000. Medicaid pays half of the total nursing home bill and helps 2 out of 3
			 residents pay for their care. Medicaid expenditures for nursing home care for
			 people with Alzheimer's disease are estimated to increase from $21,000,000,000
			 in 2005 to $24,000,000,000 in 2010.
			(9)In fiscal year
			 2007, the Federal Government spent an estimated $411,000,000 on Alzheimer's
			 disease research. Over the next 40 years, Alzheimer's disease-related costs to
			 Medicare and Medicaid alone are projected to total $20,000,000,000,000 in
			 constant dollars, rising to over $1,000,000,000,000 per year by 2050. This
			 amounts to less than a penny spent on Alzheimer's disease research for each
			 dollar that the Federal Government spends on Alzheimer's disease-related costs
			 each year.
			(10)It is estimated
			 that the annual value of the informal care system is $94,000,000,000. Family
			 caregiving comes at enormous physical, emotional, and financial sacrifice,
			 putting the whole system at risk.
			(11)Almost 60 percent
			 of caregivers of individuals with Alzheimer's disease are women, and over
			 one-fourth have children or grandchildren under the age of 18 living at home.
			 Caregiving leaves them less time for other family members and they are much
			 more likely to report family conflicts because of their caregiving role.
			(12)Most Alzheimer's
			 disease caregivers work outside the home before beginning their caregiving
			 careers, but caregiving forces them to miss work, cut back to part-time, take
			 less demanding jobs, choose early retirement, or give up work altogether. As a
			 result, in 2002, Alzheimer's disease cost American business an estimated
			 $36,500,000,000 in lost productivity, as well as an additional $24,600,000,000
			 in business contributions to the total cost of care.
			IIncreasing the
			 Federal commitment to Alzheimer’s research
			101.Doubling NIH
			 funding for Alzheimer’s disease researchFor the purpose of conducting and supporting
			 research on Alzheimer’s disease (including related activities under subpart 5
			 of part C of title IV of the Public Health
			 Service Act (42 U.S.C. 285e et seq.)), there are authorized to be
			 appropriated $2,000,000,000 for fiscal year 2010, and such sums as may be
			 necessary for each of fiscal years 2011 through 2014.
			102.Priority to
			 Alzheimer’s disease researchSection 443 of the
			 Public Health Service Act (42 U.S.C.
			 285e) is amended—
				(1)by striking
			 The general and inserting the following:
					
						(a)In
				generalThe general;
						
				and
				(2)by
			 adding at the end the following:
					
						(b)PrioritiesThe
				Director of the Institute shall, in expending amounts appropriated to carry out
				this subpart, give priority to conducting and supporting Alzheimer’s disease
				research.
						.
				103.Alzheimer's
			 disease prevention initiativeSection 443 of the
			 Public Health Service Act (42 U.S.C.
			 285e), as amended by section 102, is further amended by adding at the end the
			 following:
				
					(c)Prevention
				trialsThe Director of the Institute shall increase the emphasis
				on the need to conduct Alzheimer's disease prevention trials within the
				National Institutes of Health.
					(d)Neuroscience
				initiativeThe Director of the Institute shall ensure that
				Alzheimer’s disease is maintained as a high priority for the neuroscience
				initiative of the National Institutes of
				Health.
					.
				
			104.Alzheimer’s
			 disease clinical research
				(a)Clinical
			 ResearchSubpart 5 of part C of title IV of the
			 Public Health Service Act (42 U.S.C.
			 285e et seq.) is amended by adding at the end the following:
					
						445J.Alzheimer’s
				disease clinical research
							(a)In
				GeneralThe Director of the Institute, pursuant to section
				444(d), shall conduct and support cooperative clinical research regarding
				Alzheimer’s disease. Such research shall include—
								(1)investigating
				therapies, interventions, and agents to detect, treat, slow the progression of,
				or prevent Alzheimer’s disease;
								(2)enhancing the
				national infrastructure for the conduct of clinical trials on Alzheimer's
				disease;
								(3)developing and
				testing novel approaches to the design and analysis of such trials;
								(4)facilitating the
				enrollment of patients for such trials, including patients from diverse
				populations;
								(5)developing improved
				diagnostics and means of patient assessment for Alzheimer’s disease;
								(6)the conduct of
				clinical trials on potential therapies, including readily available compounds
				such as herbal remedies and other alternative treatments;
								(7)research to
				develop better methods of early diagnosis, including the use of current imaging
				techniques; and
								(8)other research, as
				determined appropriate by the Director of the Institute after consultation with
				the Alzheimer’s disease centers and Alzheimer’s disease research centers
				established under section 445.
								(b)Early Diagnosis
				and Detection Research
								(1)In
				generalThe Director of the Institute, in consultation with the
				directors of other relevant institutes and centers of the National Institutes
				of Health, shall conduct, or make grants for the conduct of, research related
				to the early detection, diagnosis, and prevention of Alzheimer’s disease and of
				mild cognitive impairment or other potential precursors to Alzheimer’s
				disease.
								(2)EvaluationThe
				research described in paragraph (1) may include the evaluation of diagnostic
				tests and imaging techniques.
								(3)StudyNot
				later than 1 year after the date of enactment of this section, the Director of
				the Institute, in cooperation with the heads of other relevant Federal
				agencies, shall conduct a study, and submit to Congress a report, to estimate
				the number of individuals with early-onset Alzheimer’s disease (those diagnosed
				before the age of 65) and related dementias in the United States, the causes of
				early-onset dementia, and the unique problems faced by such individuals,
				including problems accessing government services.
								(c)Vascular
				DiseaseThe Director of the Institute, in consultation with the
				directors of other relevant institutes and centers of the National Institutes
				of Health, shall conduct, or make grants for the conduct of, research related
				to the relationship of vascular disease and Alzheimer’s disease, including
				clinical trials to determine whether drugs developed to prevent cerebrovascular
				disease can prevent the onset or progression of Alzheimer’s disease.
							(d)Treatments and
				preventionThe Director of the Institute shall place special
				emphasis on expediting the translation of research findings under this section
				into effective treatments and prevention strategies for individuals at risk of
				Alzheimer's disease and other dementias.
							(e)National
				Alzheimer’s Coordinating CenterThe Director of the Institute may
				establish a National Alzheimer’s Coordinating Center to facilitate
				collaborative research among the Alzheimer’s Disease Centers and Alzheimer’s
				Disease Research Centers established under section
				445.
							.
				(b)Alzheimer’s
			 Disease CentersSection 445(a)(1) of the
			 Public Health Service Act (42 U.S.C.
			 285e–2(a)(1)) is amended by inserting , outcome measures, and disease
			 management, after treatment methods.
				105.Research on
			 Alzheimer’s disease caregivingSection 445C of the
			 Public Health Service Act (42 U.S.C.
			 285e–5) is amended—
				(1)by striking
			 Sec. 445C. Research
			 program and plan (a) and inserting the
			 following:
					
						445C.Research on
				Alzheimer’s disease services and caregiving
							(a)Services
				Research
							;
				(2)by striking
			 subsections (b), (c), and (e);
				(3)by inserting after
			 subsection (a) the following:
					
						(b)Interventions
				ResearchThe Director of the Institute shall, in collaboration
				with the directors of the other relevant institutes and centers of the National
				Institutes of Health, conduct, or make grants for the conduct of, clinical,
				social, and behavioral research related to interventions designed to help
				caregivers of patients with Alzheimer’s disease and other dementias and improve
				patient outcomes.
						;
				
				(4)by redesignating
			 subsection (d) as subsection (c); and
				(5)in subsection (c)
			 (as redesignated by paragraph (4)), by striking the Director and
			 inserting Model curricula
			 and techniques.—The Director.
				106.National summit
			 on Alzheimer's disease
				(a)In
			 GeneralNot later than 3 years after the date of enactment of
			 this Act, and every 3 years thereafter, the Secretary of Health and Human
			 Services (referred to in this section as the Secretary) shall
			 convene a National Summit on Alzheimer's Disease to—
					(1)provide a detailed
			 overview of current research activities relating to Alzheimer's disease at the
			 National Institutes of Health; and
					(2)discuss and
			 solicit input related to potential areas of collaboration between the National
			 Institutes of Health and other Federal health agencies, including the Centers
			 for Disease Control and Prevention, the Administration on Aging, the Agency for
			 Healthcare Research and Quality, and the Health Resources and Services
			 Administration, related to research, prevention, and treatment of Alzheimer’s
			 disease.
					(b)ParticipantsThe
			 summit convened under subsection (a) shall include researchers, representatives
			 of academic institutions, Federal and State policymakers, public health
			 professionals, and representatives of voluntary health agencies as
			 participants.
				(c)Focus
			 AreasThe summit convened under subsection (a) shall focus
			 on—
					(1)a
			 broad range of Alzheimer’s disease research activities relating to biomedical
			 research, prevention research, and caregiving issues;
					(2)clinical research
			 for the development and evaluation of new treatments for Alzheimer's
			 disease;
					(3)translational
			 research on evidence-based and cost-effective best practices in the treatment
			 and prevention of Alzheimer's disease;
					(4)information and
			 education programs for health care professionals and the public relating to
			 Alzheimer's disease;
					(5)priorities among
			 the programs and activities of the various Federal agencies regarding
			 Alzheimer's disease and other dementias; and
					(6)challenges and
			 opportunities for scientists, clinicians, patients, and voluntary organizations
			 relating to Alzheimer's disease.
					(d)ReportNot
			 later than 180 days after the date on which the summit is convened under
			 subsection (a), the Director of the National Institutes of Health shall prepare
			 and submit to the appropriate committees of Congress a report that includes a
			 summary of the proceedings of the summit and a description of Alzheimer’s
			 disease research, education, and other activities that are conducted or
			 supported through the National Institutes of Health.
				(e)Public
			 InformationThe Secretary shall make readily available to the
			 public information about the research, education, and other activities relating
			 to Alzheimer’s disease and other related dementias, that are conducted or
			 supported by the National Institutes of Health.
				IIPublic health
			 promotion and prevention of Alzheimer's disease
			201.Enhancing
			 public health activities related to cognitive health, Alzheimer's disease, and
			 other dementiasPart P of
			 title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is
			 amended—
				(1)by redesignating
			 the second and third sections 399R as sections 399S and 399T, respectively;
			 and
				(2)by adding at the
			 end the following:
					
						399U.Alzheimer's
				disease public education campaign
							(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall directly or through grants,
				cooperative agreements, or contracts to eligible entities—
								(1)conduct, support,
				and promote the coordination of research, investigations, demonstrations,
				training, and studies relating to the control, prevention, and surveillance of
				the risk factors associated with cognitive health, Alzheimer’s disease, and
				other dementias; and
								(2)seek early
				recognition of, and early intervention in the course of, Alzheimer’s disease
				and other dementias.
								(b)Certain
				activitiesActivities under subsection (a) shall include—
								(1)providing support
				for the dissemination and implementation of the Roadmap to Maintaining
				Cognitive Health of the Centers for Disease Control and Prevention to
				effectively mobilize the public health community into action;
								(2)the development of
				coordinated public education programs, services, and demonstrations which are
				designed to increase general awareness of cognitive function and promote a
				brain healthy lifestyle;
								(3)the development of
				targeted communication strategies and tools to educate health professionals and
				service providers about the early recognition, diagnosis, care, and management
				of Alzheimer's disease and other dementias, and to provide consumers with
				information about interventions, products, and services that promote cognitive
				health and assist consumers in maintaining current understanding about
				cognitive health based on the best science available; and
								(4)providing support
				for the collection, publication, and analysis of data and the prevalence and
				incidence of cognitive health, Alzheimer's disease, and other dementias, and
				the evaluation of existing population-based surveillance systems (such as the
				Behavioral Risk Factors Surveillance Survey (BRFSS) and the National Health
				Interview Survey (NHIS)) to identify limitations that exist in the area of
				cognitive health, and if necessary, the development of a surveillance system
				for cognitive decline, including Alzheimer's disease and other
				dementias.
								(c)GrantsThe
				Secretary may award grants under this section—
								(1)to State and local
				health agencies for the purpose of—
									(A)coordinating
				activities related to cognitive health, Alzheimer's disease, and other
				dementias with existing State-based health programs and community-based
				organizations;
									(B)providing
				Alzheimer's disease education and training opportunities and programs for
				health professionals; and
									(C)developing,
				testing, evaluating, and replicating effective Alzheimer's disease intervention
				programs to maintain or improve cognitive health; and
									(2)to nonprofit
				private health organizations with expertise in providing care and services to
				individuals with Alzheimer’s disease for the purpose of—
									(A)disseminating
				information to the public;
									(B)testing model
				intervention programs to improve cognitive health; and
									(C)coordinating
				existing services related to cognitive health, Alzheimer's disease, and other
				dementias with State-based health programs.
									(d)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $15,000,000 for fiscal year 2010, and
				such sums as may be necessary for each of fiscal years 2011 through
				2014.
							.
				IIIAssistance for
			 caregivers
			301.Alzheimer's
			 call centerPart P of title
			 III of the Public Health Service Act (42 U.S.C. 280g et seq.), as amended by
			 section 201, is further amended by adding at the end the following:
				
					399V.Alzheimer's
				call center
						(a)In
				generalThe Secretary, acting through the Administration on
				Aging, shall award a cooperative grant to a non-profit or community-based
				organization to support the establishment and operation of an Alzheimer’s Call
				Center that is accessible 24 hours a day, 7 days a week, at the national and
				local levels, to provide expert advice, care consultation, information, and
				referrals regarding Alzheimer's disease.
						(b)ActivitiesThe
				Alzheimer’s Call Center established under subsection (a) shall—
							(1)collaborate with
				the Administration on Aging in the development, modification, and execution of
				the Call Center’s work plan;
							(2)assist the
				Administration on Aging in developing and sustaining collaborations between the
				Call Center, the Eldercare Locator of the Administration of Aging, and the
				grantees under the Alzheimer’s disease demonstration program under subpart II
				of part K;
							(3)provide a 24 hours
				a day, 7 days a week toll-free call center with trained professional staff who
				are available to provide care consultation and crisis intervention to
				individuals with Alzheimer’s disease and other dementias, their family and
				informal caregivers, and others as appropriate;
							(4)be accessible by
				telephone through a single toll-free telephone number, website, and e-mail
				address; and
							(5)evaluate the
				impact of the Call Center’s activities and services.
							(c)Multilingual
				capacityThe Call Center established under this section shall
				have a multilingual capacity and shall respond to inquiries in at least 140
				languages through its own bilingual staff and with the use of a language
				translation service.
						(d)Response to
				emergency and ongoing needsThe Call Center established under
				this section shall collaborate with community-based organizations, including
				non-profit agencies and organizations, to ensure local, on-the-ground capacity
				to respond to emergency and on-going needs of individuals with Alzheimer's
				disease and other dementias, their families, and informal caregivers.
						(e)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $1,000,000 for fiscal year 2010, and
				such sums as may be necessary for each of fiscal years 2011 through
				2014.
						.
			302.Innovative
			 Alzheimer’s care State matching grant program
				(a)Authorization of
			 appropriationsSection
			 398B(e) of the Public Health Service Act (42 U.S.C. 280c–5(e)) is
			 amended—
					(1)by striking and such and
			 inserting such; and
					(2)by inserting before the period the
			 following: , $25,000,000 for fiscal year 2010, and such sums as may be
			 necessary for each of fiscal years 2011 through 2014.
					(b)Program
			 expansionSection 398(a) of the Public Health Service Act (42
			 U.S.C. 280c–3(a)) is amended—
					(1)in paragraph (2),
			 by inserting after other respite care the following: and
			 care consultation, including assessment of needs, assistance with planning and
			 problem solving, and providing supportive listening,;
					(2)in paragraph (3),
			 by striking ; and and inserting the following: , and
			 individuals in frontier areas (in this subsection, defined as areas with 6 or
			 fewer people per square mile or areas in which residents must travel at least
			 60 minutes or 60 miles to receive health care services);;
					(3)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
					(4)by adding at the
			 end the following:
						
							(5)to encourage
				grantees under this section to coordinate activities with other State officials
				administering efforts to promote long-term care options that enable older
				individuals to receive long-term care in home- and community-based settings, in
				a manner responsive to the needs and preferences of older individuals and their
				family caregivers;
							(6)to encourage
				grantees under this section to—
								(A)engage in
				activities that support early detection and diagnosis of Alzheimer’s disease
				and other dementias;
								(B)provide training
				about how Alzheimer’s disease can affect behavior and impede communication in
				medical and community settings to—
									(i)medical personnel,
				including hospital staff, emergency room personnel, home health care workers
				and physician office staff;
									(ii)rehabilitation
				services providers; and
									(iii)caregivers of
				individuals with Alzheimer's disease;
									(C)develop guidelines
				to provide the medical community with up-to-date information about the best
				methods of care for individuals with Alzheimer’s disease;
								(D)inform community
				physicians about available resources to assist the physician in detecting and
				managing Alzheimer’s disease; and
								(E)raise awareness
				among community physicians about the availability of community-based
				organizations which can assist individuals with Alzheimer’s disease and their
				caregivers;
								(7)to encourage
				grantees under this section to engage in activities that use findings from
				evidence-based research on service models and techniques to support individuals
				with Alzheimer’s disease and their caregivers; and
							(8)to encourage
				grantees under this section to incorporate best practices for effectively
				serving individuals with Alzheimer’s disease in community-based settings into
				systems initiatives and long-term care
				activities.
							.
					
